Citation Nr: 1735420	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for alcohol abuse as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active service from November 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In November 2014, the Veteran's representative reported to a scheduled videoconference hearing and notified the undersigned that the Veteran was homeless and did not receive notice of the hearing.  A motion to hold the hearing without the Veteran was granted, and his representative provided argument on his behalf.  See 38 C.F.R. § 20.700(b).  A transcript of the hearing is of record.

The appeal was last before the Board in October 2016, when the Board denied service connection for a back disorder, and remanded the issues of service connection for alcohol abuse and a right knee disorder.

In a December 2016 rating decision, the RO granted service connection for a right knee disorder.  Consequently, this issue is no longer on appeal and is not addressed in this opinion.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's alcohol abuse was not manifested in service, and is not shown to be related to his service, or to have been caused or aggravated by his service-connected PTSD.



CONCLUSION OF LAW

Service connection for alcohol abuse is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to this claim.  November 2010, December 2010, and April 2015 letters notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of the issue, the notice was timely.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records, post-service treatment records, and Social Security Administration (SSA) records have been obtained.  VA examinations were obtained and the November 2016 opinion is adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, it substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the November 2014 Board hearing, the undersigned asked questions to ascertain the nature of the Veteran's claim to the attorney.  The testimony reflects knowledge of the elements necessary to substantiate the claim.  The Veteran and his attorney-representative have not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, by law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105; 38 C.F.R. §§ 3.1 (n), 3.301(c); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends his alcohol abuse is due to service, to specifically include his service-connected PTSD.

His service personnel records show that he was discharged early due to a failure on his part to be rehabilitated from alcohol and drug abuse, and repeated drug-related incidents.  See March 1980 Letter of Notification regarding recommendation for discharge under Article 9.

On July 2011 VA PTSD examination, the examiner noted the Veteran had a diagnosis of long-standing alcohol dependence.  The examiner stated that in July 2010 medical records, the Veteran reported he first started drinking at age 14 or 15, and the drinking escalated while in the Army and continued at the same level over the years.  The examiner also reported the Veteran had a long history of polysubstance abuse.

On November 2015 VA examination, the examiner noted the Veteran had severe alcohol use disorder, and a long-documented history of alcohol dependence.  At the time of the examination, the Veteran estimated he began drinking at age 16 or 17 while in high school, and that he continued since then.  He could not identify reasons why he drank, other than "having a thought pop into his head that it would be nice to have a drink."  He reported he was more likely to drink when stressed, and that his drinking increased while in the military and after his wife died.  The examiner opined that it is less likely than not that the Veteran's alcohol use disorder is caused by or exacerbated by military trauma-related symptoms, but did not provide a rationale for this opinion.

A November 2016 addendum opinion stated because the Veteran's verbal reports and extensive medical records documented problematic alcohol abuse beginning prior to his entry into the military, it was less likely as not that his alcohol abuse was proximately due to the service-connected PTSD.  The examiner also noted that he had a long-documented treatment history within the VA system for alcohol dependence beginning in 2008, including over ten inpatient detoxification admissions in that time.  Six years of individual psychotherapy treatment notes showed a focus on alcohol use and dependence, but one mention of trauma-related symptoms.  The examiner also noted almost eight years of psychiatric records showed a focus on alcohol dependence and depressive disorder, with only one mention of trauma-related nightmares.  The examiner stated that the Veteran has been treated for his severe alcohol use disorder since 2008, and in the over hundreds of treatment notes over that time period, there are very few mentions of military trauma or related symptoms, suggesting that these symptoms were not considered by the Veteran to be relevant to his alcohol use.  The examiner noted that in the November 2015 evaluation, the Veteran did not identify any relationship between his alcohol use and trauma symptoms, but since then, he identified additional symptoms related to his military trauma, and stated drinking helped intrusive thoughts go away temporarily.  However, the examiner stated there was no other record of the Veteran identifying any link between drinking behavior and trauma symptoms.  The examiner opined that, based on all the evidence dating back 2008, the medical record does not support a relationship between chronic alcohol use disorder and his report of trauma-related symptoms, so it is less likely as not that the alcohol use disorder was aggravated by PTSD or trauma-related symptoms.

The Board finds that the evidence of record does not support a finding of service connection for alcohol abuse.

The Board finds the November 2016 VA addendum opinion to be the most probative evidence of record regarding the relationship between the Veteran's alcohol abuse and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's alcohol abuse was related to service, to include his service-connected PTSD.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing alcohol abuse to service or service-connected PTSD.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of alcohol abuse.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for alcohol abuse.  Since compensation cannot be granted for primary service connection, and there is no factual support for a grant of service connection as secondary to service-connected PTSD, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for alcohol abuse is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


